DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 32-36 in the reply filed on April 22, 2022 is acknowledged.

Claim Objections
Claim 32 is objected to because of the following informalities:  there is a double space between “edge” and “boundary” in line 6.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 32 and 48 recite “each layer including a plurality of nanofibers oriented at an oblique angle relative to adjacent fibers in the same layer.”  It is not disclosed in the instant Specification that each layer includes a plurality of nanofibers oriented at an oblique angle relative to adjacent fibers in the same layer.  It is disclosed that fibers in each layer are aligned at oblique angles relative to fibers in adjacent layers (par. [0038] of the Specification).  
Furthermore, claims 32 and 48 recite first and second nanofiber segments, the second nanofiber segment extending at an oblique angle to the first nanofiber segment, a third nanofiber segment extending at an oblique angle to the second nanofiber segment.  It is not disclosed in the instant Specification that the fiber membrane includes the second nanofiber segment which is at an oblique angle to the first nanofiber segment, and the third nanofiber segment extending at an oblique angle to the second nanofiber segment.  The drawings of the instant application do not show first, second and third segments in such configuration.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 32 and 48 are not clear.  The claims recite “each layer including a plurality of nanofibers oriented at an oblique angle relative to adjacent fibers in the same layer” and first and second nanofiber segments, the second nanofiber segment extending at an oblique angle to the first nanofiber segment, a third nanofiber segment extending at an oblique angle to the second nanofiber segment – it is not clear whether it is the fibers of the second nanofiber segment that are at an oblique angle to the fibers of the first nanofiber segment and the fibers of the third nanofiber segment are extending at an oblique angle to the fibers of the second nanofiber segment, or the nanofiber segments themselves are positioned at an oblique angle as a whole – the second one at an oblique angle to the first one and the third one at an oblique angle to the second one.  
Claims 34 and 49 recite “wherein at least two of said adjacent nanofiber segments in the same layer present at the same point on said first edge boundary or said second edge boundary.”  These recitations is not clear.
Claim 35 recites the limitation “at least one crossing fiber layer” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation “said at least one layer” in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32- 47, 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 8852621 B2) (“Patel”).
Patel discloses a method of forming a fiber membrane comprising electrospun fiberizable material, the membrane comprising more than one layer of nanofibers (col. 1, lines 55-67, col. 2, lines 1-6, 27-34, 56-64), the nanofibers formed of the same material as disclosed in the instant Specification – e.g. poly(lactide-co-glycolide) (col. 18, lines 8-18), wherein the membrane is formed by electrospinning a fiberizable material and forming layers of polymer fiber, wherein a rotation speed of a segmented collector is altered (col. 47, lines 41-58, col. 49, lines 14-24) or conductive arms corresponding to the steering electrode of the instant invention are repositioned (col. 51, lines 1-13, 42-53, col. 53, lines 40-67), as disclosed in the instant Specification, thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention that the fiber membrane of Patel is substantially identical to the fiber membrane of the instant invention.


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783